DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/23/2021 has been entered.
 Response to Amendment
Claims 1-22 are pending in the Amendment filed 06/23/2021.
The rejections of record are withdrawn in view of Applicant’s amendments to claims 1 and 9.
The rejection of claim 7 under 35 USC 112(b) as being indefinite, is withdrawn in view of Applicant’s amendment to claim 7. 
However, claims 1-20 are rejected in view of newly applied Kaneko et al. (US 20150128994 A1). 
Response to Arguments
Applicant’s arguments, see “Remarks” filed 06/23/2021, with respect to claims 1and 9, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Newly applied Kaneko et al. (US 20150128994 A1) discloses applying a stripping-processing liquid over a spinning wafer [para. 0085, DIW], which infiltrates the topcoat film, reaches the interface of the wafer, and strips the topcoat film from the wafer along with particles [para. 0085-86; Fig. 1C]. In the embodiment comprising multiple stripping-processing liquids, the first stripping-processing liquid has a low concentration of alkali developing solution such that it has the same stripping effect of DIW [para. 0117], or alternatively may be preceded by a DIW stripping step [para. 0124]. 
Furthermore, Kaneko discloses, in another embodiment employing DIW stripping, that at least the periphery of the stripped topcoat is removed from the wafer [para. 0142-143].
Therefore, in the multiple stripping-processing liquid method it is inherent that at least some of the produced fine pieces of top coat [Fig. 1C] would be removed from the wafer because the method employs a DIW stripping step [para. 0124], and two additional alkali developing solutions (of increasing concentration) [para. 0117-118]—all of which would provide stripping effects and further would be driven off the periphery of the wafer by centrifugal force [para. 0142-143; para. 0085-86].
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing solution supply part that supplies a processing solution”, “removal liquid supply part that supplies a removal liquid” in claim 1; “heating part that heats” in claim 2; “substrate holder that holds a substrate” in claim 8; and “substrate rotation mechanism” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9, and 13-22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kaneko (US 20150128994 A1). 
1. Kaneko discloses a substrate cleaning apparatus [Abstract, Fig. 7] comprising:
a processing solution supply part 45b/40a/42/41 [para. 0066-67; Fig. 7] that supplies a processing solution containing solvent and solute [para. 0037, “vaporization of the volatile component”; para. 0079-80], onto a top of a substrate W [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7];
a removal liquid supply part 45e-45h/40a/42/41 [para. 0114-115, Fig. 7; para. 0147-149, Fig. 13] that supplies a removal liquid onto said substrate [para. 0114-115, Fig. 7; para. 0147-149, Fig. 13]; and
a controller 4/15 that controls said processing solution supply part and said removal liquid supply part [para. 0056],
wherein said solvent has volatility [para. 0037; para. 0079-80],
said processing solution transforms into a particle retention layer as a result of at least part of said solvent being volatilized from said processing solution supplied onto said substrate and causing said processing solution to solidify or harden [para. 0037; para. 0079-80],

said solute component contained in said particle retention layer has a property of being altered to become soluble in said removal liquid when heated to a temperature higher than or equal to an alteration temperature [“acrylic resin”, para. 0080], and
said particle retention layer is removed from the top of said substrate under control of said controller [para. 0056] that, after said particle retention layer is formed on said substrate [Fig. 4], controls said removal liquid supply part to supply said removal liquid to said particle retention layer without undergoing a process of altering said solute component of said particle retention layer [para. 0117], said particle retention layer in which part of said solvent remains without volatilizing being divided into fine pieces [Fig. 1C; para. 0085-86] by dissolving said solvent in said removal liquid while said fine pieces of said particle retention layer are removed from the top of said substrate together with said removal liquid which is dispersed from the outer edge of said substrate [para. 0117-127; para. 0142-143].
Kaneko disclose applying a stripping-processing liquid over a spinning wafer [para. 0085, DIW], which infiltrates the topcoat film, reaches the interface of the wafer, and strips the topcoat film from the wafer along with particles [para. 0085-86; Fig. 1C]. In the embodiment comprising multiple stripping-processing liquids, the first stripping-processing liquid has a low concentration of alkali developing solution such that it has the same stripping effect of DIW [para. 0117], or alternatively may be preceded by a DIW stripping step [para. 0124]. 
Furthermore, Kaneko discloses, in another embodiment employing DIW stripping, that at least the periphery of the stripped topcoat is removed from the wafer [para. 0142-143].
Therefore, in the multiple stripping-processing liquid method it is inherent that at least some of the produced fine pieces of top coat [Fig. 1C] would be removed from the wafer because the method employs a DIW stripping step [para. 0124], and two additional alkali developing solutions (of increasing 
5. Kaneko discloses the substrate cleaning apparatus according to claim 1, wherein
said removal liquid supply part supplies said removal liquid that is heated up to a temperature lower than said alteration temperature, onto said substrate [para. 0148, para. 0177].
6. Kaneko discloses the substrate cleaning apparatus according to claim 1, wherein
said processing solution supply part supplies said processing solution that is heated up to a temperature lower than said alteration temperature, onto said substrate [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7].
7. Kaneko discloses the substrate cleaning apparatus according to claim 1, further comprising:
a heating part 46i that heats said substrate up to a temperature lower than said alteration temperature before or in parallel with the supply of said processing solution to said substrate [para. 0147-148].
8. Kaneko discloses the substrate cleaning apparatus according to claim 1, further comprising:
a substrate holder 30 that holds a substrate [para. 0063];
wherein operations from supplying said processing solution to said substrate to supplying said removal liquid to said substrate are performed while said substrate is held by said substrate holder [Fig. 7, para. 0066].
9. Kaneko discloses a substrate cleaning method [Abstract] comprising:
a) supplying a processing solution containing solvent and solute [para. 0037, “vaporization of the volatile component”; para. 0079-80], onto a top of a substrate [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7]; and
b) supplying a removal liquid onto said substrate [para. 0114-115, Fig. 7; para. 0147-149, Fig. 13],
wherein said solvent has volatility [para. 0037; para. 0079-80],

a solute component that is said solute contained in said particle retention layer or that is derived from said solute is insoluble or poorly soluble in said removal liquid [para. 0080, “acrylic resin”], and said solvent is soluble in said removal liquid [para. 0182],
said solute component contained in said particle retention layer has a property of being altered to become soluble in said removal liquid when heated to a temperature higher than or equal to an alteration temperature [“acrylic resin”, para. 0080], and
after said operation a), said particle retention layer is removed from the top of said substrate by performing said operation b) [Fig. 4] without undergoing a process of altering said solute component of said particle retention layer, said particle retention layer in which part of said solvent remains without volatilizing being divided into fine pieces [Fig. 1C; para. 0085-86] by dissolving said solvent in said removal liquid while said fine particles of said particle retention layer are removed from the top of said substrate together with said removal liquid which is dispersed from the outer edge of said substrate in said operation b) [para. 0117-127; para. 0142-143].
Kaneko disclose applying a stripping-processing liquid over a spinning wafer [para. 0085, DIW], which infiltrates the topcoat film, reaches the interface of the wafer, and strips the topcoat film from the wafer along with particles [para. 0085-86; Fig. 1C]. In the embodiment comprising multiple stripping-processing liquids, the first stripping-processing liquid has a low concentration of alkali developing solution such that it has the same stripping effect of DIW [para. 0117], or alternatively may be preceded by a DIW stripping step [para. 0124]. 
Furthermore, Kaneko discloses, in another embodiment employing DIW stripping, that at least the periphery of the stripped topcoat is removed from the wafer [para. 0142-143].
Therefore, in the multiple stripping-processing liquid method it is inherent that at least some of the produced fine pieces of top coat [Fig. 1C] would be removed from the wafer because the method 
13. Kaneko discloses the substrate cleaning method according to claim 9, wherein
in said operation b), said removal liquid that is heated up to a temperature lower than said alteration temperature is supplied onto said substrate [para. 0117-127; para. 0142-143].
14. Kaneko discloses the substrate cleaning method according to claim 9, wherein
in said operation a), said processing solution that is heated up to a temperature lower than said alteration temperature is supplied onto said substrate [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7].
15. Kaneko discloses the substrate cleaning method according to claim 9, wherein
said substrate is heated up to a temperature lower than said alteration temperature before or during said operation a) [para. 0147-148].
16. Kaneko discloses the substrate cleaning method according to claim 9, wherein
operations from supplying said processing solution to said substrate to supplying said removal liquid to said substrate are performed while said substrate is held by a same substrate holder [Fig. 7, para. 0066].
17. Kaneko discloses the substrate cleaning apparatus according to claim 1, wherein
said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by replacing molecules of said solvent remaining between molecules of said solute component of said particle retention layer with said removal liquid [Fig. 1C, para. 0039, para. 0086, “infiltrates the topcoat film”].
18. Kaneko discloses the substrate cleaning apparatus according to claim 1, wherein
said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by physical force received from said removal liquid [para. 0142-143; para. 0085-86].

Furthermore, Kaneko discloses, in another embodiment employing DIW stripping, that at least the periphery of the stripped topcoat is removed from the wafer [para. 0142-143].
Therefore, in the multiple stripping-processing liquid method it is inherent that at least some of the produced fine pieces of top coat [Fig. 1C] would be removed from the wafer because the method employs a DIW stripping step [para. 0124], and two additional alkali developing solutions (of increasing concentration) [para. 0117-118]—all of which would provide stripping effects and further would be driven off the periphery of the wafer by centrifugal force [para. 0142-143; para. 0085-86].
19. Kaneko discloses the substrate cleaning method according to claim 9, wherein
in said operation b), said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by replacing molecules of said solvent remaining between molecules of said solute component of said particle retention layer with said removal liquid [Fig. 1C, para. 0039, para. 0086, “infiltrates the topcoat film”].
20. Kaneko discloses the substrate cleaning method according to claim 9, wherein
in said operation b), said particle retention layer is removed from said substrate while said particle retention layer being divided into fine pieces by physical force received from said removal liquid [para. 0142-143; para. 0085-86].
Kaneko disclose applying a stripping-processing liquid over a spinning wafer [para. 0085, DIW], which infiltrates the topcoat film, reaches the interface of the wafer, and strips the topcoat film from the wafer along with particles [para. 0085-86; Fig. 1C]. In the embodiment comprising multiple stripping-processing liquids, the first stripping-processing liquid has a low concentration of alkali developing 
Furthermore, Kaneko discloses, in another embodiment employing DIW stripping, that at least the periphery of the stripped topcoat is removed from the wafer [para. 0142-143].
Therefore, in the multiple stripping-processing liquid method it is inherent that at least some of the produced fine pieces of top coat [Fig. 1C] would be removed from the wafer because the method employs a DIW stripping step [para. 0124], and two additional alkali developing solutions (of increasing concentration) [para. 0117-118]—all of which would provide stripping effects and further would be driven off the periphery of the wafer by centrifugal force [para. 0142-143; para. 0085-86].
21. Kaneko discloses the substrate cleaning apparatus according to claim 1, further comprising
a substrate rotation mechanism [para. 0063], wherein
said removal liquid is supplied onto said substrate while said substrate is rotated by said substrate rotation mechanism under control of said controller [para. 0085-86].
22. Kaneko discloses the substrate cleaning method according to claim 9, wherein said removal liquid is supplied onto said substrate while said substrate is rotated in said operation b) [para. 0085-86].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over as applied to claims 1, 5-9, and 13-22 above, and further in view of Sekiguchi et al. (US 20170345685 A1).
2. Kaneko discloses the substrate cleaning apparatus according to claim 1, further comprising:
a heating part that heats said particle retention layer,

2. Kaneko discloses the substrate cleaning apparatus according to claim 1, but fails to explicitly disclose the apparatus further comprising:
a heating part that heats said particle retention layer,
wherein said controller controls said heating part to heat said particle retention layer up to a temperature lower than said alteration temperature before said removal liquid is supplied to said particle retention layer.
However, Sekiguchi discloses a volatilization promotion process of supplying nitrogen gas at a high temperature to the backside of the wafer [para. 0147, Fig. 11].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of removing volatile components to solidify a film-forming layer, of Kaneko, to include the apparatus having nozzles for supplying heated nitrogen gas to the wafer, of Sekiguchi, in order to promote and expedite the volatilization process, as taught by Sekiguchi [para. 0147, Fig. 11]. 
10. Kaneko discloses the substrate cleaning method according to claim 9, but fails to explicitly disclose the method further comprising:
c) heating said particle retention layer up to a temperature lower than said alteration temperature, between said operation a) and said operation b).
However, Sekiguchi discloses a volatilization promotion process of supplying nitrogen gas at a high temperature to the backside of the wafer [para. 0147, Fig. 11].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of removing volatile components to solidify a film-forming layer, of Kaneko, to include the method of supplying heated nitrogen gas to the wafer, of . 

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20150128994 A1) in view of Sekiguchi et al. (US 20170345685 A1), as applied to claims 2 and 10 above, and further in view of Ito et al. (US 20130014786 A1).
3. Modified Kaneko discloses the substrate cleaning apparatus according to claim 2, wherein
said processing solution supply part supplies said processing solution to an upper face of said substrate held in a horizontal position [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7].
Sekiguchi teaches supplying heated nitrogen gas to a lower face of the substrate [para. 0147, Fig. 11].
Modified Kaneko fails to explicitly disclose:
said heating part heats said particle retention layer by supplying heated deionized water to a lower face of said substrate.
However, Ito discloses a liquid process apparatus and method [Abstract], comprising:
[0136] As described above, in the example as shown in FIG. 18(a), the nozzle support arm 82q is provided for supporting the upward-facing nozzle (or top-plate cleaning liquid supply nozzle) 82c configured to supply the top plate cleaning liquid, such as the pure water or the like, from below, to the bottom surface of the top plate 32, as well as provided for supporting the nozzle (or process liquid supply nozzle) 82d configured to supply the process liquid used for the wafer W, from above, to the wafer W held by the substrate holding unit 21. In this case, when the nozzle 82d configured to supply the process liquid to the wafer W is directed downward, the nozzle 82c configured to supply the top plate cleaning liquid to the top plate 32 is directed upward. With this configuration, when the nozzle support arm 82q is advanced into the outside cup peripheral case 50, the step of supplying the top plate cleaning liquid (e.g., the pure water), from below, to the bottom surface of the top plate 32 by using the upward-facing nozzle 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify controlling the temperature of the wafer by supplying a nitrogen heat transfer medium to the wafer, of modified Kaneko to include controlling the temperature of the wafer by supplying a water heat transfer medium to the wafer, of Ito, in order to control the temperature of the wafer, with expected results [Ito, para. 0136].  
4. Modified Kaneko discloses the substrate cleaning apparatus according to claim 2, wherein
said processing solution supply part supplies said processing solution to an upper face of said substrate held in a horizontal position [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7], and
said heating part heats said particle retention layer by supplying heated deionized water to the upper face of said substrate [Ito, para. 0136].  
11. Modified Kaneko discloses the substrate cleaning method according to claim 10, wherein
in said operation a), said processing solution is supplied to an upper face of said substrate held in a horizontal position [para. 0066-67, “topcoat liquid supply source (45b)”; Fig. 7], and
in said operation c), said particle retention layer is heated by supplying heated deionized water to a lower face of said substrate [Ito, para. 0136].  
12. Modified Kaneko discloses the discloses the substrate cleaning method according to claim 10, wherein
in said operation a), said processing solution is supplied to an upper face of said substrate held in a horizontal position [Fig. 7, para. 0066], and
in said operation c), said particle retention layer is heated by supplying heated deionized water to the upper face of said substrate [Ito, para. 0136].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713